Case 1:19-cv-02367-ABJ Document 36-10 Filed 12/30/19 Page 1 of 3




        Strzok v. Barr, No. 1:19-CV-2367-ABJ




                      Exhibit H
                        Case 1:19-cv-02367-ABJ Document 36-10 Filed 12/30/19 Page 2 of 3


           Prior, Ian (CPA)


            From:                 Prior, Ian (OPA)
            Sent:                 Wednesday, December 13, 2017 2:30 PM
            To:                   Jurecic, Quinta
            Subject:              RE: Comment on Strzok/Page texts



           ❑n the record statement below. Off the record, in response to these criticisms that something
           unprecedented happened last night -4 https://twittercomiDevlinearrettistatus/941026249396375552

           "The Department ensures that its release of information from the Department to members of Congress or to
           the media is consistent with law, including the Privacy Act. As the Department's letter to Congress last night
           makes clear, this information was provided in response to requests from several Congressional committees
           for access to this information that was not subject to withholding exceptions. Notice and delivery of this
           information was made to the lawyers for the parties and the relevant congressional committees in advance
           of public release. Further, prior to release, career officials determined that the text messages could be
           released under both ethical and legal standards."



           Ian D. Prior
           Principal Deputy Director of Public Affairs
           Department of Justice
           Office: 202.616.0911
                (b) (6)

           For information on office hours, access to media events, and standard ground rules far interviews, please click
           here.


           From: Jurecic, Quinta [mailto:Quinta.lurecic@washpost.com]
           Sent: Wednesday, December 13, 2017 2:26 PM
           To: Prior, Ian (C)PA) <11prior@jmd.usdoj.gov>
           Subject: Comment on Strzok/Page texts

           Hi ian,

           I've seen numerous commenters express concern over the Justice Department's decision to provide the
           press and Congress with text messages between Lisa Page and Peter Strzok. How would the Justice
           Department address criticisms of the decision as unusual or potentially politicizing of an ongoing
           investigation? Can I ask how the Office of Legislative Affairs came to obtain the text messages? Were the
           documents provided to the office by the Office of the inspector General?

           Also, during this morning's hearing, DAG Rosenstein stated that the Inspector General had planned to
           release a report in November but had been delayed. Do you know if the November report would have
           concerned the entire IG investigation into the handling of the Clinton email probe, or was it only concerning
           Strzok and Page's relationship?

           Thanks,
           Quinta




Document ID: 0.7.16060.58149                                                                                             20180326-0072058
                        Case 1:19-cv-02367-ABJ Document 36-10 Filed 12/30/19 Page 3 of 3

           Quinta Jurecic
           The Washington Post
           Office: 202 334 7330
           Cell: Ct) I (6)




Document ID: 0.7.16060.58149                                                               20180326-0072059
